DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims priority from provisional application 62428858, filed 12/01/2016.
Status of Claims
	Claims 1-7, 10-12, 14, 15, and 21-28 are pending.
	Claims 27 and 28 have been withdrawn from consideration.
	Claims 8, 9, 13, and 16-20 have been cancelled.

Election/Restrictions
Applicant elected Invention I (Apparatus) and Species 2 (Figures 3-6) with traverse on 12/14/2020.
Upon further review claims 27 and 28 have been withdrawn as being directed at non-elected embodiments shown in Figures 7-9B.  The elected embodiment does not include a shaft with no reductions in diameter or a second end that is half the size as the first end.
Claim Objections
The objections to the claim 1 have been withdrawn in view of the applicant’s amendments. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, 11, 21-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Beckendorf et al (Beckendorf) US 2011/0184528 A1 in view of Vitale USPN 5,683,466 Baum et al (Baum) US 2005/0261775 A1.  
	Beckendorf discloses the invention substantially as claimed being an implant 200 (shown best in Figures 2-3)capable of use within a medullary canal of the human metatarsus (Figure 1) comprising a head member 204 having an outer convex surface 208 and an inner concave surface 206 and a stem 202 extending from a first end (upper end) adjacent the concave surface to a second end apart from the head member (lower end) comprising a plurality of fins comprising a plurality of ridge type surfaces 232 extending both laterally and longitudinally between the ends.  However, Beckendorf does not disclose the use of spikes extending from the concave surface or the fins extending the entire length of the stem.
	Vitale teaches the use of an implant for use on a joint facing end of a bone wherein the concave surface further comprises spikes (24 shown best in Figures 3-4) spaced apart equidistantly and radially having a smaller diameter than the central post in the same field of endeavor for the purpose of preventing rotation and backing out of the implant.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the spikes in the shown configuration of Vitale with the concave surface of Beckendorf and to extend the fins of Beckendorf to the second end of the stem as taught by Baum in order to help prevent the implant from rotating or backing out of the implant site.  
In regards to claims 11 and 23, the stem of Beckendorf is clearly longer than the spikes taught by Vitale.
In regards to claim 22, as clearly seen in Figure 4 of Beckendorf, the stem tapers inward as it extends away from the head member at the lower second end.  Accordingly the diameter of the cross-sections at the lowest second end are smaller than the diameter of the cross-section of the first end adjacent the head member.

Claims 6, 7, 12, 14, 15, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckendorf, Vitale, and Baum (Combination 1) as applied to claims 1-5, 10, 11, 21-24, and 26 above, and further in view of Dreyfuss et al (Dreyfuss) US 2008/0249577 A1.
Combination 1 discloses the invention substantially as claimed being described above.  However, Beckendorf does not disclose the use of notches extending from the periphery of the head under the convex outer surface.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the notches in the shown configuration of Dreyfuss with the implant of Beckendorf in order to provide the operator with increased grip and control over the implant during insertion and or removal procedures.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 10-12, 14, 15, and 21-26 have been considered but are moot because the new ground of rejection does not rely on the primary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The applicant’s arguments with respect to the fins and the intended use are no longer relevant.  The rejection still relies on the teachings of Vitale and Baum, but the applicant’s arguments do not disqualify the teachings of these references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/           Primary Examiner, Art Unit 3774